 

Exhibit 10.1

 

[WELLS FARGO LETTERHEAD]

July 5, 2006

FTD, Inc.
3113 Woodcreek Drive
Downers Grove, Illinois  60515
Attention: Michael Soenen

Re:                               Acquisition of Interflora Holdings Limited and
Refinancing

Ladies and Gentlemen:

You have advised us that FTD, Inc. (“Company” or “FTD”) intends, through a newly
formed UK subsidiary (“UK Newco”) to acquire all or substantially all of the
outstanding shares (the “Acquisition”) of Interflora Holdings Limited
(“Interflora”). You have also advised us that in connection with such
transaction, certain existing indebtedness of the Company will be refinanced
(the “Refinancing”) and related fees and expenses (the “Fee and Expense
Payments”) will be paid. The Acquisition, Refinancing, Fee and Expense Payments
and other related transactions are collectively referred to herein as the
“Transaction.”  The term “Credit Parties” as used herein refers collectively to
the Parent (as such term is defined in the Summary of Terms, Senior Secured
Credit Facilities (including all annexes and schedules thereto, the “Term
Sheet”) attached hereto as Annex A), the Company, Interflora and all
subsidiaries of such companies after giving effect to the consummation of the
Transaction.

We understand that the total cash proceeds (and credit extensions) required to
consummate the Transaction will be provided by the proceeds (and credit
extensions) of the $225.0 million Senior Secured Credit Facilities described in
the Term Sheet (the “Senior Credit Facilities”).

Wells Fargo Bank, National Association (“Wells Fargo”) is pleased to inform you
that it hereby commits to provide the entire principal amount of the Senior
Credit Facilities and to act as the sole and exclusive administrative agent (the
“Administrative Agent”) and sole and exclusive lead arranger and book manager
(the “Lead Arranger”) for the Senior Credit Facilities and to use its reasonable
commercial efforts to arrange for syndicates of financial institutions and other
“accredited investors” (as defined in SEC regulations; each such financial
institution and accredited investor, including Wells Fargo, being a “Lender”
and, collectively, the “Lenders”) to participate in the Senior Credit
Facilities. Our fees for such services are set forth in the accompanying
confidential fee letter (the “Fee Letter”).

Wells Fargo’s commitment shall not be subject to diligence, but shall remain
subject to our not having discovered or otherwise become aware of any
information relating to conditions or events not previously disclosed to Wells
Fargo or constituting new information or additional


--------------------------------------------------------------------------------




developments concerning conditions or events previously disclosed to Wells Fargo
which, in our judgment, is inconsistent with the information theretofore
provided to Wells Fargo and which Wells Fargo reasonably deems materially
adverse in respect of the condition (financial or otherwise), business,
operations, properties, assets, Projections, accounting treatment or liabilities
(including environmental liabilities) of the Company and its subsidiaries and
Interflora and its subsidiaries (collectively, the “Subject Companies”). In
addition, the foregoing commitment and all undertakings and agreements hereunder
are expressly subject to (i) no material adverse change in the business, assets,
condition (financial or otherwise), operations, liabilities (whether
contractual, environmental or otherwise), properties or Projections (as defined
below) of the Credit Parties taken as a whole since March 31, 2006 or in the
facts and information as represented to date, (ii) the satisfaction of the terms
and conditions of this letter and the Term Sheet attached hereto (together, this
“Commitment Letter”) and the Fee Letter in a manner acceptable to us, and
(iii) the absence of any competing offering, placement or arrangement for any
debt security or bank financing by or on behalf of any of the Credit Parties.

The Lead Arranger, in consultation with you, will manage all aspects of the
syndication, including decisions as to the selection of institutions to be
approached, when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among potential Lenders, any titles offered to potential Lenders and
the amount and distribution of fees among the Lenders. You agree that no other
agents, co-agents or arrangers will be appointed, no other titles will be
awarded and no compensation other than as expressly set forth in the Term Sheet
and the Fee Letter will be paid in connection with the Senior Credit Facilities
unless you and we shall so agree. You agree actively to assist the Lead Arranger
in completing a syndication satisfactory to it. Such assistance shall include: 
(i) your using commercially reasonable efforts to ensure that the syndication
efforts benefit materially from your lending and investment banking
relationships as well as those of the Credit Parties; (ii) your using reasonable
efforts to make certain members of the management of the Credit Parties, as well
as its consultants and advisors, are available during regular business hours to
answer questions regarding the Senior Credit Facilities; (iii) the Credit
Parties providing or causing to be provided to us all information reasonably
deemed necessary by us to complete syndication and the Credit Parties assisting
in the preparation of a confidential informational memorandum to be used in
connection with the syndication; (iv) the hosting by you and the Credit Parties
of meetings with prospective Lenders; and (v) prior to the launch of the
syndication, the hosting of meetings with each of Standard & Poor’s Ratings
Service (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) for the
obtaining of ratings for the Senior Credit Facilities therefrom. You further
agree that Wells Fargo’s commitment hereunder is conditioned upon the
satisfaction of the requirements set forth in clauses (i) through (iv) of the
immediately preceding sentence on or prior to the closing date and that
thereafter you shall continue to actively assist the Lead Arranger until the
completion of a successful syndication.

You hereby represent that:  (i) all information, other than Projections, which
has been or is hereafter made available to us or the other Lenders by you, any
of the Credit Parties or any of your or their representatives in connection with
the transactions contemplated hereby (the “Information”) has been reviewed and
analyzed by you in connection with the performance of your own due diligence and
is or will be, in the case of Information made available after the date hereof,
complete and correct in all material respects and does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements

2


--------------------------------------------------------------------------------




contained therein not materially misleading in light of the circumstances under
which such statements were or are made, and (ii) all financial projections
concerning the Credit Parties that have been or are hereafter made available to
us or the other Lenders by you, any of the Credit Parties or any of your or
their representatives in connection with the transactions contemplated hereby
(the “Projections”) have been or will be, in the case of Projections made
available after the date hereof, prepared in good faith based upon reasonable
assumptions. You agree to supplement the Information and the Projections from
time to time until the closing date so that the representation and warranty in
the preceding sentence is correct on the closing date. In arranging and
syndicating the Senior Credit Facilities, the Lead Arranger will be using and
relying on the Information and the Projections without independent verification
thereof. The representations and covenants contained in this paragraph shall
remain effective until the initial funding under a definitive financing
agreement and thereafter the disclosure representations contained herein shall
be superseded by those contained in such definitive financing agreement.

You hereby agree to pay our reasonable costs and expenses (including the
reasonable fees and expenses of counsel and reasonable out-of-pocket expenses,
including without limitation syndication expenses) incurred before or after the
date of this Commitment Letter arising in connection with this Commitment
Letter, the definitive financing agreement, the syndication of the Senior Credit
Facilities and the other transactions contemplated hereby. You hereby further
agree to indemnify and hold harmless the Administrative Agent, the Lead Arranger
and each Lender (including Wells Fargo) and their respective affiliates and each
director, officer, employee, agent, attorney and affiliate thereof (each such
person, an “indemnified person”) from and against any losses, claims, damages,
liabilities or other expenses to which an indemnified person may become subject,
insofar as such losses, claims, damages, liabilities (or actions or other
proceedings commenced or threatened in respect thereof) or other expenses arise
out of or in any way relate to or result from the Transaction and the other
transactions contemplated by this Commitment Letter, the Fee Letter, the
extension of the financing contemplated hereby, the Senior Credit Facilities or
any use or intended use of the proceeds of any of the loans and other extensions
of credit contemplated hereby, and to reimburse each indemnified person for any
reasonable legal or other expenses incurred in connection with investigating,
defending or participating in any such investigation, litigation or other
proceeding (whether or not any such investigation, litigation or other
proceeding involves claims made between you, any of the Parent (as such term is
defined in the Term Sheet), its subsidiaries or any third party and any such
indemnified person, and whether or not any such indemnified person is a party to
any investigation, litigation or proceeding out of which any such expenses
arise); provided, however, that the indemnity contained herein shall not apply
to the extent that it is determined in a final nonappealable judgment by a court
of competent jurisdiction that such losses, claims, damages, liabilities or
other expenses result from the gross negligence or willful misconduct of such
indemnified person. No indemnified person shall be liable for any damages
arising from the use by others of Information or other materials obtained
through internet, Intralinks or similar information transmission systems in
connection with the Senior Credit Facilities. No indemnified person shall be
responsible or liable to any other party or any other person for any indirect,
consequential or special damages. The foregoing provisions of this paragraph
shall be in addition to any rights that any indemnified person may have at
common law or otherwise.

As you know, Wells Fargo or its affiliates may from time to time effect
transactions for its own account or for the accounts of customers, and may hold
positions in loans, options on

3


--------------------------------------------------------------------------------




loans, securities and options on securities, of companies that may be the
subject of the transactions contemplated by this Commitment Letter or otherwise
relate to the Subject Companies.

You acknowledge and agree that in connection with all elements of each
transaction contemplated under this Commitment Letter and the Fee Letter
(i) neither Wells Fargo nor any of its affiliates has assumed any advisory
responsibility or any other obligation in favor of you or any of the Credit
Parties except the obligations expressly provided for under this Commitment
Letter and the Fee Letter and (ii) Wells Fargo and its affiliates, on the one
hand, and you and the Credit Parties, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you or any of the Credit Parties rely on, any fiduciary duty on the part of
Wells Fargo or any of its affiliates.

This Commitment Letter and the Fee Letter are intended solely for your benefit,
and nothing in this Commitment Letter or the Fee Letter, express or implied,
shall give any person other than the parties hereto any beneficial or legal
right, remedy or claim hereunder. Neither this Commitment Letter nor the Fee
Letter is assignable by you, and neither may be relied upon by any other person
or entity. Each of this Commitment Letter and the Fee Letter is confidential and
shall not be disclosed by any of the parties hereto to any person other than
such party’s accountants, attorneys and other advisors, and, in the case of
Wells Fargo, its affiliates and prospective Lenders, purchasers and assignees,
and then only on a confidential basis and in connection with the Transaction and
the related transactions contemplated herein. Any disclosure to an advisor may
be made for the sole purpose of evaluating and advising on the offer of
financing made in this Commitment Letter and may not be used by such advisor in
formulating any offer of financing by such advisor or an affiliate.
Additionally, any of the parties hereto may make such disclosures of this
Commitment Letter as are required by regulatory authority, law or judicial
process or as may be required or appropriate in response to any summons or
subpoena or in connection with any litigation, provided that such party will use
its commercially reasonable efforts to notify the other parties hereto of any
such disclosure prior to making such disclosure. We hereby consent to your
disclosure of this Commitment Letter (but not the Fee Letter) on a confidential
basis to the Credit Parties and their financial and legal advisors for their use
in connection with their evaluation of your proposal for the Transaction. If
this Commitment Letter and the Fee Letter are not accepted by you as provided
for below, you agree to use commercially reasonable efforts to return this
Commitment Letter and the Fee Letter (and any copies hereof and thereof) to the
undersigned or confirm to the undersigned that they have been destroyed.

You hereby agree that upon consummation of the Transaction, Wells Fargo or any
of its affiliates may place customary “tombstone” advertisements (which may
include any of your trade names or corporate logos) in publications of its
choice at its own expense. In addition, you agree that Wells Fargo or any of its
affiliates may disclose information about the transaction to market data
collectors and similar service providers to the financing community.

Wells Fargo hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), Lenders are required to obtain, verify and record information that
identifies each Credit Party, which

4


--------------------------------------------------------------------------------




information includes the name and address of each Credit Party and other
information that will allow Lenders, as applicable, to identify such Credit
Party in accordance with the Act.

Our offer will terminate on July 7, 2006, unless on or before that date you sign
and return an enclosed counterpart of this Commitment Letter and the Fee Letter
to Wells Fargo at our address provided above, to the attention of the person
signing this letter on behalf of Wells Fargo. The commitments herein provided
for will also expire at the earliest of:  (i) the termination of the share
purchase agreement (or any other analogous agreement) entered into in connection
with the Acquisition (the “SPA”); (ii) the closing of the Transaction without
the use of the Senior Credit Facilities; or (iii) the close of business on
September 1, 2006, if the closing of the Transaction has not occurred by such
time; provided, however, that any term or provision hereof to the contrary
notwithstanding all of your obligations hereunder in respect of indemnification,
confidentiality and fee and expense reimbursement shall survive any termination
of the commitments pursuant to this paragraph.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK. Each of the undersigned parties hereby
knowingly, voluntarily and intentionally waives any rights it may have to a
trial by jury in respect of any litigation based hereon, or arising out of or in
connection with, this Commitment Letter and the Fee Letter, and any course of
conduct, course of dealing, statements (whether oral or written) or actions of
any of the undersigned parties in connection herewith or therewith. The parties
hereto submit to the nonexclusive jurisdiction of the Federal and New York State
courts located in the City of New York in connection with any dispute related to
this Commitment Letter, the Fee Letter or any of the matters contemplated hereby
or thereby. This Commitment Letter and the Fee Letter constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and replace and supersede all prior agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.
This Commitment Letter may not be amended or waived except by an instrument in
writing signed by each party hereto. This Commitment Letter may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

[Remainder of page intentionally left blank]

 

5


--------------------------------------------------------------------------------


 

 

We appreciate having been given the opportunity by you to be involved in this
transaction.

,

 

Very truly yours

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ S. Michael St. Geme

 

Name:

S. Michael St. Geme

 

Title:

Vice President

 

 

 

AGREED AND ACCEPTED

 

this 6th day of July, 2006

 

 

 

FTD, INC.

 

 

 

By:

/s/ Becky Sheehan

 

Name:

Becky Sheehan

 

Title:

Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

ANNEX A

SUMMARY OF TERMS

SENIOR SECURED CREDIT FACILITIES

The following summarizes selected terms of certain senior secured credit
facilities (the “Senior Credit Facilities”) to be utilized by FTD, Inc. in
connection with the proposed acquisition of all or substantially all of the
outstanding shares (the “Acquisition”) of Interflora Holdings Limited
(“Interflora”), the refinancing of certain indebtedness and the payment of
related fees and expenses.

This Summary of Terms is intended merely as an outline of the material terms of
the Senior Credit Facilities. It does not include descriptions of all of the
terms and other provisions that are to be contained in the definitive
documentation relating to the Senior Credit Facilities and it is not intended to
limit the scope of discussion and negotiation of any matters not inconsistent
with the specific matters set forth herein. All terms defined in the commitment
letter (the “Commitment Letter”) to which this Summary of Terms is attached and
not otherwise defined herein shall have the same meanings when used herein.

Borrower, Parent:

 

FTD, Inc. (“Company” or “FTD”). The Company is a wholly-owned subsidiary of FTD
Group, Inc. (“Parent”).

 

 

 

Guarantors:

 

The Parent, the Company and all other existing and future subsidiaries of the
Borrower (the “Guarantors” and, together with the Borrower, the “Credit
Parties”); provided, however, that non-U.S. subsidiaries shall not be required
to deliver guaranties.

 

 

 

Sole Lead Arranger, Book Manager and Administrative Agent for the Lenders:

 

Wells Fargo (the “Lead Arranger” and “Administrative Agent”).

 

 

 

Syndication Agent and/or Documentation Agent:

 

At the Lead Arranger’s option, financial institutions to be identified by the
Lead Arranger which are acceptable to the Borrower and the Lead Arranger (the
“Syndication Agent” and the “Documentation Agent,” respectively, and together
with the Administrative Agent, the “Agents”).

 

 

 

Lenders:

 

Wells Fargo and a syndicate of financial institutions and other accredited
investors (the “Lenders”).

 

 

 

Closing Date:

 

The date the initial loans are made under the Senior Credit Facilities.

 

 

 

A-1


--------------------------------------------------------------------------------




 

Type and Amount/ Alternative Currencies:

 

The Senior Credit Facilities shall consist of the Term Loan Facility and the
Revolving Credit Facility.

 

 

 

 

 

Term Loan Facility. The Term Loans will have a final maturity date of seven
years after the Closing Date and be in an original principal amount of up to
$150,000,000. Quarterly amortization will be required in aggregate annual
amounts equal to 1% of the original aggregate principal amount of the Term Loans
with the balance payable on the maturity date. The Term Loan Facility will be
made available in a single borrowing on the Closing Date. Once repaid, the Term
Loans made under the Term Loan Facility may not be reborrowed.

 

 

 

 

 

Revolving Credit Facility. The Revolving Credit Facility will mature six years
after the Closing Date and be in an original principal amount of up to
$75,000,000 under which revolving loans may be made and under which letters of
credit may be issued up to a sublimit in an amount equal to (a) up to
$20,000,000 for general corporate purposes plus (b) up to an additional
$40,000,000 (a portion of which, to the extent necessary under the SPA, to be
available for letters of credit with tenors of up to two years) solely for the
purpose of supporting bank guaranties of the loan notes of Parent and UK Newco
evidencing deferred purchase price obligations under the SPA. A portion of the
Revolving Credit Facility in an amount to be agreed upon shall be made available
as a swingline facility. Borrowings (including the face amount of outstanding
letters of credit) of up to $50,000,000 under the Revolving Credit Facility may
be made on the Closing Date.

 

 

 

 

 

Alternative Currencies: A portion of the Senior Credit Facilities in an
aggregate principal amount to be determined may be made available to Company in
Euros, Pounds Sterling and U.S. dollars.

 

 

 

Purpose:

 

The Senior Credit Facilities will be used to finance the Acquisition, refinance
certain existing indebtedness and pay certain related fees and expenses. In
addition, the Revolving Credit Facility will provide for the working capital
requirements and other corporate purposes of the Credit Parties after the
consummation of the Transaction. As used herein, “Transaction” shall refer to
the Acquisition, refinancing of existing indebtedness and fee and expense
payments.

 

 

 

A-2


--------------------------------------------------------------------------------




 

Security:

 

The Senior Credit Facilities will be secured by first priority perfected liens
on all existing and after-acquired property (tangible and intangible) of the
Borrower and the Guarantors, including without limitation all accounts
receivable, inventory, equipment, intellectual property and other personal
property, and all fee-owned real property, whether owned or leased, and a pledge
of the capital stock of the Borrower and its subsidiaries, subject in each case
to such exceptions as may be agreed upon (the “Collateral”); provided, however,
that no more than 66% of the equity interests of non-U.S. subsidiaries will be
required to be pledged as security and no non-U.S. subsidiary will be required
to pledge capital stock of any subsidiary. No appraisals, title insurance or
surveys will be required with respect to real property mortgages.

 

 

 

 

 

The foregoing security shall ratably secure the Senior Credit Facilities and any
permitted interest rate swap or similar hedging arrangements between the Credit
Parties and a Lender or its affiliates under the Senior Credit Facilities.
Negative pledge on all assets of the Credit Parties, subject to customary
permitted liens to be agreed upon.

 

 

 

Interest Rates:

 

All amounts outstanding under the Senior Credit Facilities shall bear interest,
at the Borrower’s option, at the Base Rate or at the reserve adjusted LIBOR Rate
plus, in each case, an applicable margin as set forth in Schedule I attached
hereto.

 

 

 

Interest Payments:

 

Quarterly for Base Rate Loans; on the last day of selected interest periods
(which shall be one, two, three and six months) for LIBOR Loans (and at the end
of every three months, in the case of interest periods of longer than three
months); and upon prepayment, in each case payable in arrears and computed on
the basis of a 360-day year; provided that interest on Base Rate Loans shall be
calculated based upon 365/366 day year for actual days elapsed.

 

 

 

Letter of Credit Fees:

 

A letter of credit fee equal to the applicable margin for LIBOR Loans under the
Revolving Credit Facility, which shall be shared by all Lenders with commitments
under the Revolving Credit Facility, and a fronting fee equal to the greater of
(a) 0.25% per annum and (b) $500, which shall be retained by the Lender issuing
the letter of credit, in each case based upon the applicable percentage
multiplied by the amount available from time to time for drawing under such
letter of credit and payable quarterly in arrears. Customary drawing and
amendment fees will be charged by each issuing Lender.

 

 

 

A-3


--------------------------------------------------------------------------------




 

Commitment Fees:

 

Commitment fees equal to a percentage per annum as set forth in Schedule I
attached hereto (the “commitment fee percentage”) times the daily average unused
portion of the Revolving Credit Facility shall accrue from the Closing Date and
shall be computed on the basis of a 360-day year and payable quarterly in
arrears and upon the maturity or termination of the Revolving Credit Facility.

 

 

 

Voluntary Prepayments and Commitment Reductions:

 

The Senior Credit Facilities may be prepaid in whole or in part without premium
or penalty (LIBOR Loans prepayable only on the last days of related interest
periods or upon payment of any breakage costs) and the Lenders’ commitments
relative thereto reduced or terminated upon such notice and in such amounts as
may be agreed upon. Voluntary prepayments of the Term Loan Facility shall be
applied to the remaining scheduled installments thereof on a pro rata basis.

 

 

 

Mandatory Prepayments and Commitment Reductions:

 

The Senior Credit Facilities will be prepaid by an amount equal to: (i) 100% of
the net cash proceeds of all asset dispositions by the Credit Parties; (ii) 100%
of the net cash proceeds from the issuance of debt by the Credit Parties;
(iii) 50% (which percentage shall be reduced if the ratio of Total Debt (which
shall include the face amount of outstanding letters of credit) to EBITDA is at
a level to be determined) of the net cash proceeds from the issuance of equity
by the Credit Parties (excluding equity contributed by the Sponsor); and
(iv) 50% of Excess Cash Flow (to be defined) for each fiscal year (beginning
with the fiscal year ending June 30, 2007), in which the ratio of Total Debt
(which shall include the face amount of outstanding letters of credit) to EBITDA
on the last day thereof is greater than or equal to 3.00 to 1.00. The foregoing
mandatory prepayments will be subject to exceptions no less favorable to the
Company than those contained in the Company’s Credit Agreement dated as of
February 24, 2004, as amended (the “Existing Credit Agreement”).

 

 

 

 

 

All such amounts shall be applied first to the prepayment of the Term Loan
Facility and thereafter to the prepayment of the Revolving Credit Facility and
the reduction of the commitments thereunder. All such mandatory prepayments of
the Term Loan Facility shall be applied to the remaining scheduled installments
thereof in a manner to be agreed upon.

 

 

 

Representations and Warranties:

 

Substantially the same as, and no less favorable to the Company than, those
contained in the Existing Credit Agreement.

 

 

 

A-4


--------------------------------------------------------------------------------




 

Covenants:

 

Substantially the same as, and no less favorable to the Company than, those
contained in the Existing Credit Agreement. Financial performance covenants will
be a minimum fixed charge coverage test and a maximum total leverage test.
Negative covenants shall permit Parent and its subsidiaries to redeem the loan
notes contemplated under the heading “Existing Debt” in Schedule II attached
hereto with the proceeds of revolving loans or other available funds when such
loan notes become redeemable.

 

 

 

Events of Default:

 

Substantially the same as, and no less favorable to the Company than, those
contained in the Existing Credit Agreement.

 

 

 

Conditions Precedent to Initial Funding:

 

The Borrower shall have satisfied the conditions set forth in Schedule II
attached hereto.

 

 

 

Conditions to All Borrowings:

 

In addition to the conditions precedent to the initial funding of the Senior
Credit Facilities described in Schedule II attached hereto, the conditions to
all borrowings will include requirements relating to prior written notice of
borrowing, the accuracy of representations and warranties, and the absence of
any event of default or potential event of default.

 

 

 

Indemnification:

 

The Borrower shall indemnify the Lead Arranger, Agents, each Lender (including
Wells Fargo) and each of their respective affiliates, directors, officers,
agents, attorneys and employees from and against any losses, claims, damages,
liabilities and other expenses in a manner customary for financings of this
type.

 

 

 

Assignments/ Participations:

 

The Lenders may assign all or in acceptable minimum amounts any part of their
shares of the Senior Credit Facilities to their affiliates, to other Lenders, or
to one or more financial institutions or other accredited investors that are
Eligible Assignees (to be defined) which are acceptable to the Borrower (unless
an event of default has occurred and is continuing) and the Administrative
Agent, such consents not to be unreasonably withheld. The Lenders will have the
right to sell participations, subject to customary limitations on voting rights,
in their shares of the Senior Credit Facilities.

 

 

 

A-5


--------------------------------------------------------------------------------




 

Waivers and Amendments:

 

Amendments and waivers will require the approval of the Lenders holding in the
aggregate more than 50% of the loans and commitments under the Senior Credit
Facilities provided that (i) the consent of each Lender directly affected
thereby shall be required for (a) increases in the commitment of such Lender,
(b) reductions of principal, interest or fees, (c) extensions of final and
interim scheduled maturities or times for payment of interest or fees,
(d) releases of all or substantially all the Collateral and (e) releases of all
or substantially all of the Guarantors, and (ii) the consent of the Lenders
holding in the aggregate more than 50% of the loans and commitments of an
affected class of the Lenders shall be required for changes in mandatory or
voluntary prepayments or commitment reductions which disproportionately
disadvantage such class.

 

 

 

Taxes, Reserve Requirements and Indemnities:

 

All payments are to be made free and clear of any present or future taxes (other
than franchise taxes and taxes on overall net income), imposts, assessments,
withholdings, or other deductions whatsoever. Foreign Lenders shall furnish to
the Administrative Agent (for delivery to the Borrower) appropriate certificates
or other evidence of exemption from U.S. federal income tax withholding. The
Borrower shall indemnify the Lenders against all increased costs of capital
resulting from reserve requirements or otherwise imposed, in each case subject
to customary increased costs, capital adequacy and similar provisions.

 

 

 

Governing Law and Jurisdiction:

 

The Borrower will submit to the non-exclusive jurisdiction and venue of the
federal and state courts of the State of New York and will waive any right to
trial by jury. New York law shall govern the definitive loan documents.

 

 

 

Lead Arranger’s and Administrative Agent’s Counsel:

 

O’Melveny & Myers LLP.

 

A-6


--------------------------------------------------------------------------------


 

SCHEDULE I

INTEREST RATES AND FEES

Subject to the provisions of the Commitment Letter to which this Schedule I is
attached, the initial applicable margin for LIBOR Loans and Base Rate Loans
shall be as set forth below.

Interest Rates:

 

The applicable margins for the Revolving Credit Facility and the applicable
commitment fee percentage shall be determined on the basis of the Company’s
Total Debt to EBITDA Ratio based on the following table; provided that, for the
first two full fiscal quarters following the Closing Date, the applicable margin
for the Revolving Credit Facility shall be set at 2.250% for LIBOR Rate loans
and 1.250% for Base Rate loans and the applicable commitment fee percentage
shall be set at 0.50%.

 

 

 

 

 

 

Commitment Fee

Total Leverage Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Percentage

³ 4.50

 

2.500%

 

1.500%

 

0.500%

³ 4.00 < 4.50

 

2.250%

 

1.250%

 

0.500%

³ 3.50 < 4.00

 

2.000%

 

1.000%

 

0.375%

³ 3.00 < 3.50

 

1.875%

 

0.875%

 

0.375%

< 3.00

 

1.750%

 

0.750%

 

0.250%

 

 

The applicable margins for the Term Loans will be established on the closing
date based on the credit ratings assigned to the Term Loan Facility B by
Standard & Poor’s Ratings Service (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), in accordance with the following table:

 

 

 

 

 

 

 

Credit Ratings (Moody’s/ S&P) 

 

LIBOR Margin 

 

Base Margin

Ba3 and BB- or higher*

 

 

 

 

without negative outlook

 

1.750%

 

0.750%

 

 

 

 

 

 

 

 

 

 

B1 and B+ or lower*

 

 

 

 

without negative outlook

 

2.000%

 

1.000%

 

 

 

 

 

* (If split rated, the lower of the two ratings will prevail.)

 

 

 

 

 

1


--------------------------------------------------------------------------------




Loans outstanding under the swingline facility shall bear interest at the rate
applicable to loans under the Revolving Credit Facility which are Base Rate
Loans and such outstanding swingline loans shall not constitute usage of the
Revolving Credit Facility for purposes of calculating the commitment fee.

The terms “Base Rate” and “reserve adjusted LIBOR Rate” shall have meanings
customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted LIBOR Rate (“LIBOR Loans”) shall be customary and
appropriate for financings of this type.

After the occurrence and during the continuation of a payment or bankruptcy
event of default, interest shall accrue at a rate equal to the rate on loans
bearing interest at the rate determined by reference to the Base Rate (“Base
Rate Loans”) plus an additional 2.00% per annum.

 

2


--------------------------------------------------------------------------------


SCHEDULE II

INITIAL CONDITIONS PRECEDENT

Any obligation to make loans under the Senior Credit Facilities is subject to
the satisfaction of the following conditions precedent (all terms defined in the
Term Sheet or in the Commitment Letter to which this Schedule II is attached and
not otherwise defined herein having the same meanings when used herein):

Transaction Structure and Documentation:

 

The structure utilized to consummate the Transaction and the definitive
documentation relating thereto (the “Definitive Transaction Documents”) shall be
in form and substance satisfactory to the Lead Arranger. The Definitive
Transaction Documents shall be in full force and effect and in compliance in all
material respects with applicable laws and regulations (it being agreed that the
draft SPA dated July 3, 2006 provided to the Administrative Agent, is
satisfactory for the purposes hereof). All aspects of the Transaction shall be
consummated in accordance with the Definitive Transaction Documents and no
provision of the Definitive Transaction Documents shall have been amended,
supplemented, waived or otherwise modified in any manner which is materially
adverse to the Lender without the prior written consent of the Lead Arranger.

 

 

 

Senior Credit Facilities Documentation:

 

The definitive documentation evidencing the Senior Credit Facilities (the
“Definitive Senior Financing Documents”) shall be prepared by counsel to the
Lead Arranger, shall be consistent with the terms of this Commitment Letter and
in form and substance satisfactory to the Lead Arranger and the Lenders and
shall have been executed and delivered by the Credit Parties. Such Definitive
Senior Financing Documents shall include (i) customary closing documentation,
including without limitation legal opinions, officers’ certificates, solvency
certificates, resolutions, corporate and public records, insurance certificates
(and related endorsements) and the like and (ii) such documentation and actions
as may be necessary to create a perfected, first priority lien in the Collateral
described under “Security” in the Term Sheet, subject to customary permitted
liens to be agreed upon.

 

1


--------------------------------------------------------------------------------




 

 

 

Existing Debt:

 

The Refinancing shall have been consummated, all existing debt for borrowed
money shall have been repaid in full and all commitments relating thereto shall
have been terminated, and all liens or security interests related thereto shall
have been terminated or released, in each case on terms reasonably satisfactory
to the Lead Arranger; provided that (i) the Borrower’s existing 7.75% senior
subordinated notes in an aggregate principal amount not to exceed $170,117,000,
(ii) Interflora’s existing loan notes in an aggregate principal amount not to
exceed 2,900,000 Pounds Sterling, and (iii) the Parent’s and UK Newco’s loan
notes to be issued to certain selling shareholders and optionholders as part of
the Transaction in an aggregate principal amount not to exceed $40,000,000
representing deferred purchase price obligations to be supported by one or more
letters of credit to be issued under the Revolving Loan Facility, in each case
shall be permitted to remain outstanding.

 

 

 

Certain Approvals and Agreements:

 

All governmental, shareholder and third party approvals necessary in connection
with the Transaction, the financings contemplated hereby and the continuing
operations of the business of the Credit Parties shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the financing thereof and no law or regulation shall be
applicable which could reasonably be expected to have such effect.

 

 

 

Fees and Expenses:

 

All fees and expenses to be paid on or prior to the Closing Date to the
Administrative Agent, other Agents, the Lead Arranger and the Lenders as set
forth in the Commitment Letter, the Fee Letter or otherwise shall have been paid
in full.

 

 

 

Pro Forma Balance Sheet:

 

The Borrower shall have agreed to deliver to the Lenders not more than 30 days
after the Closing Date a pro  forma balance sheet of the Credit Parties as of
the Closing Date after giving effect to the Transaction and the financings
contemplated hereby.

 

 

 

Litigation:

 

There shall not be pending or threatened any action, suit, investigation,
litigation or proceeding in any court or before any arbitrator or governmental
instrumentality that could reasonably be expected to have a material adverse
effect on the Transaction, the Credit Parties, the Senior Credit Facilities or
any of the other transactions contemplated hereby.

 

 

 

2


--------------------------------------------------------------------------------




 

Maximum Closing Date Leverage Ratio:

 

On the Closing Date, the Borrower shall deliver to the Lead Arranger and the
Lenders a Closing Date Certificate signed by the Borrower’s chief financial
officer, demonstrating in reasonable detail that the Borrower’s ratio of Total
Debt (to be defined in a mutually agreeable manner and to include the face
amount of outstanding letters of credit) on the Closing Date to Pro Forma
Adjusted EBITDA (to be defined in a mutually agreeable manner) shall be no more
than 4.75 to 1.00.

 

 

3


--------------------------------------------------------------------------------